Citation Nr: 0126360	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  01-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic brain 
syndrome with headaches, currently evaluated as 50 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of injury to the eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1944 to July 
1946.

RO rating decisions in July 1947 and in October 1947 denied 
the veteran's claim for service connection for residuals of 
injury to the eyes, on the basis that an injury to the eyes 
in service was not shown by the evidence of record.  The 
veteran was notified of these decisions, and he did not 
appeal.

A decision of the Board of Veterans' Appeals (Board) in 
August 1979 denied the veteran's claim for service connection 
for sensory retinal separation, on the basis that the 
evidence did not present a new factual basis to warrant a 
grant of service connection for retinal detachment.

This matter comes to the Board from a June 2000 RO rating 
decision that (1) determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for residuals of injury to the eyes; and (2) 
increased the rating for chronic brain syndrome with 
headaches from 30 percent to 50 percent under Diagnostic Code 
8045-9304, effective from April 2000.  The veteran submitted 
a notice of disagreement in December 2000, and the RO issued 
a statement of the case in May 2001.  The veteran submitted a 
substantive appeal in June 2001.  The veteran testified 
before the undersigned member of the Board in August 2001, 
and he waived initial consideration by the RO of additional 
evidence submitted directly to the Board.



FINDINGS OF FACT

1.  The veteran's chronic brain syndrome is manifested 
primarily by daily headache pain and occasional migraines; 
depression; cognitive impairment; dementia; impaired memory; 
disorientation to time; irritability; difficulties falling or 
staying asleep; and an inability to perform activities of 
daily living, producing total occupational impairment.

2.  By a Board decision of 1979, service connection for an 
eye disability was denied.

3.  Some of the evidence received since the 1979 Board denial 
of service connection for an eye disability has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for 
chronic brain syndrome with headaches are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.41, 4.124a, 
Diagnostic Code 8045, 4.130, Diagnostic Codes 9304, 9440 
(2001).

2.  The 1979 Board decision, denying service connection for 
an eye disability, was final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 19.104 (1979).

3.  Evidence submitted since the 1979 Board decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Rating for Chronic
Brain Syndrome with Headaches

A.  Factual Background

Service medical records reflect that the veteran was involved 
in a motorcycle accident in 1946, and that he suffered an 
intracranial injury.  He was hospitalized for three months.

A July 1947 RO rating decision granted service connection for 
post-traumatic syndrome, manifested by generalized 
intermittent headaches, and assigned a 30 percent evaluation 
under Diagnostic Code 8001, effective from the day following 
the date of discharge in July 1946.

An October 1947 RO rating decision increased the evaluation 
for post-traumatic personality disorder from 30 percent to 50 
percent, effective from July 1947.
 
A January 1956 RO rating decision decreased the evaluation 
for chronic brain syndrome, traumatic, from 50 percent to 30 
percent, effective from March 1956.

Decisions of the Board in 1956, 1979, 1982, and 1988, denied 
a rating in excess of 30 percent for the veteran's 
neuropsychiatric disorder, diagnosed as chronic brain 
syndrome. 

An MRI scan of the veteran's brain in February 1991 revealed 
slight cerebral atrophy diffusely; and several tiny right 
hemisphere subcortical white matter T2-hyperintense foci, 
probably related to small vessel disease.  There were no 
hychocephalus and no masses.

The veteran underwent a VA examination in June 2000.  The 
examiner noted that the veteran presented well, but upon 
talking, he revealed some shortcomings.  The veteran had a 
short attention span and was irritable; he was able to think 
concretely, but his abstract thinking was defective.  His 
memory was defective, so he tried to confabulate.  He related 
that he had not worked since 1977.  His complaints were 
memory problems, migraine headaches, and double vision.  The 
veteran's wife was present, and she filled in the gaps for 
his memory deficits.

Upon examination, there was impairment of thought process or 
communication; it was logical within the veteran's limits, 
but the communication sometimes relied on memory and that 
part was defective.  There were neither hallucinations nor 
delusions.  The veteran did not reveal inappropriate 
behavior.  He was not suicidal or homicidal.  His personal 
hygiene was good; he had no body odor.  He was oriented for 
place and person, but not for time.  His memory was the 
weakest part of his mental status; short-term and long-term 
memory were defective.  He did not reveal any obsessive or 
ritualistic behavior.  There was no deficiency in the flow of 
speech; it was relevant and logical, but limited in content.  
With his memory being defective, he could not elaborate; he 
did not have panic attacks.  His mood was mildly depressed, 
and being examined made him anxious.  He was irritable, which 
was common in people with organic brain syndrome.  Sleep 
impairment was present; he had disrupted sleep.  He woke up 
several times at night, but went back to sleep.  The examiner 
noted that the veteran was incompetent to handle his 
finances.  The diagnosis on Axis I was organic brain 
syndrome.  A GAF (Global Assessment of Functioning) score of 
50 was assigned, indicative of serious impairment in social 
and occupational functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130.

A June 2000 RO rating decision increased the evaluation for 
chronic brain syndrome with headaches from 30 percent to 50 
percent, effective from April 2000.

VA outpatient records dated in November 2000 show complaints 
of migraine headaches and disturbed sleep.  Records also show 
complaints of memory problems and depressed mood, and an 
assessment of anxiety disorder related to general medical 
condition.  A GAF score of 50 was assigned.

A statement from the veteran's wife submitted in December 
2000 indicates that the veteran was obsessed with certain 
rituals and that he got angry or violent sometimes when his 
routine was changed in working, dressing, or eating.  She 
indicated that the veteran would lose his temper, become 
irritable, and say unkind things.

A May 2001 statement from the veteran's private physician 
reflects that the veteran suffered from some dementia, plus 
multiple other medical problems.  The veteran had significant 
difficulty with his judgment, thinking, and mood changes-to 
the point where it significantly interfered with his speech 
and daily routine activities, and his ability to function 
independently.  The physician noted that the veteran had a 
marked amount of difficulty with some disorientation 
intermittently, and basically was unable to carry out his 
routine activities of daily living.

Testimony of the veteran at a hearing in August 2001 was to 
the effect that his main problem was that he could not 
remember (memory); he also had mood swings, difficulty 
sleeping, and daily headaches.  He testified that he 
sometimes went to the emergency room, and that he could not 
do hobbies any more in such pain.  His wife testified that 
the veteran had been hospitalized for about six weeks for 
depression in 1977, and provided details as to the veteran's 
functioning and medical condition.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the statement of the case. The 
veteran has been afforded an examination that contains 
sufficient information to decide the claim.  The veteran and 
his wife have had an opportunity to testify before the Board 
and submit additional evidence for the Board's consideration, 
and the veteran's representative also has had an opportunity 
to present argument to the Board subsequent to the adoption 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). Any lapse in providing the 
assistance called for in the VCAA would be harmless, in view 
of the Board's grant of the veteran's claim.

C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities, which comprises 
Part 4 of title 38 of the Code of Federal Regulations.  The 
determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for chronic brain 
syndrome with headaches under Diagnostic Code 8045-9304, 
which contemplates brain disease due to trauma and dementia.  
Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated Diagnostic Code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2001).

In this case, the evidence reflects that the veteran reports 
daily headache pain as a residual of his service-connected 
disability.  Pain may provide a basis for a compensable 
disability rating.  Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997).  The Board has carefully considered the veteran's 
statements to the effect that he has functional impairment 
from headache pain and migraines that interfere with his 
ability to work and study.  38 C.F.R. § 4.10.

Primarily, the veteran's disability consists of cognitive 
impairment and headaches and migraines.  As noted above, a 
rating in excess of 10 percent for subjective complaints such 
as migraines under Diagnostic Code 8045 requires a showing of 
multi-infarct dementia from brain trauma.  As demonstrated by 
the evidence of record, that requirement has been met.  The 
May 2001 statement from the veteran's private physician 
indicates that the veteran does indeed suffer from some 
dementia that significantly interferes with his speech and 
daily routine activities, and his ability to function 
independently.  The Board is unable to differentiate 
overlapping symptoms of cognitive impairment and, as such, 
the Board cannot disassociate dementia from the veteran's 
chronic brain syndrome.

Diagnostic Code 8100 contemplates migraines.  A 
noncompensable evaluation is warranted for migraine headaches 
with attacks less often than the frequency of attacks 
required for a 10 percent rating.  A 10 percent evaluation 
for migraine headaches requires characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent evaluation for migraine headaches 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

In this case, the evidence does show that the veteran has 
daily headaches, which progress to full-blown migraines at 
times and require trips to the emergency room. The evidence 
of record does not suggest that the veteran's migraines are 
of such frequency to be considered completely prostrating and 
prolonged attacks as required for a 50 percent rating under 
Diagnostic Code 8100.  The current 50 percent rating is the 
maximum rating allowable under Diagnostic Code 8100, and thus 
an increased evaluation is not warranted under that code.

The record shows that the RO assigned the current 50 percent 
rating based on symptomatology of dementia, which is 
evaluated under the General Formula for Rating Mental 
Disorders.  38 C.F.R. § 4.130; Diagnostic Code 9304 (2001).

The General Formula for Rating Mental Disorder provides the 
following:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Recent medical evidence reflects that the veteran has many of 
the symptoms listed in the criteria for a 100 percent 
evaluation.  While he is oriented for place and person, he is 
on occasion not oriented to time.  Both short-term memory and 
long-term memory are defective.  His private physician has 
opined that the veteran is largely incapable of the 
activities of daily living due to a "marked amount of 
difficulty with some disorientation intermittently."  
Further the veteran's current GAF of 50 envisions an 
inability to keep a job.  DSM-IV.  This score thus suggests 
that his disability results in total occupational impairment.  

In light of recent medical evidence showing disorientation to 
time, the Board finds that the veteran's chronic brain 
syndrome with headaches is so severe as to produce total 
occupational impairment, the criterion for the 100 percent 
rating.  

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.

II.  Whether New and Material Evidence has been Submitted to 
Reopen
 the Claim for Service Connection for Residuals of Injury to 
the Eyes

A.  Factual Background

Service medical records at the time of the veteran's entrance 
examination in December 1944 show normal eyes.

As noted above, records reflect that the veteran suffered an 
intracranial injury in 1946.

Service medical records at the time of the veteran's 
discharge examination in July 1946 note defective vision, 
color blind.

The evidence of record at the time of the decision of the 
Board in 1979 consisted primarily of service medical records; 
VA hospital records, dated in 1946 and 1947, showing 
complaints of double vision; statements by acquaintances of 
the veteran, dated in 1947, attesting that the veteran 
complained of headaches and eye problems following his 
discharge from service; a report of VA examination in 1947, 
noting the veteran's complaint of double vision when sleep 
deprived; a report of VA psychiatric examination in 1955, 
noting that double vision was not present at this time; a 
1956 report of Leslie M. Johnson, M.D., showing a diagnosis 
of old intracranial injury with resultant diplopia and 
headaches; a report of VA examination in 1957, showing a 
complaint of double vision; a 1978 report of Barcroft Cooper, 
M.D., showing a history of severe head injury in service and 
a diagnosis of detached retina bilaterally; a 1978 report of 
E. M. Warr, O.D., and Kenneth D. Strong, O.D., noting that 
the veteran had been their patient since 1951 and that he 
complained of intermittent vision discomfort over the years, 
and was diagnosed with a sensory retinal separation in 1977; 
lay statements by acquaintances of the veteran, attesting to 
the fact that the veteran had problems with his vision; and a 
report of VA neurological examination in 1978, noting the 
veteran's complaints of visual difficulties associated with 
the "detached retina" that occurred last year.

Evidence submitted since the decision of the Board in 1979 
includes VA clinical records, showing a provisional diagnosis 
of post-traumatic diplopia in December 1980 and impressions 
of "no clear evidence objected for diplopia" and "no 
evidence of retinal detachment or holes"; a report of VA 
examination in June 1982, recommending an ophthalmological 
consultation for visual problems; a report of VA examination 
in December 1984, indicating that the veteran's vision may be 
deteriorating and recommending referral to ophthalmology to 
reevaluate vision problems, including detached retina; lay 
statements by acquaintances of the veteran, attesting to the 
fact that the veteran's medical problems, including his 
vision, render him physically and vocationally disabled; 
testimony of the veteran in June 1988; an April 2000 report 
of John G. Fortin, M.D., indicating that the veteran had age-
related macular degeneration, with submacular fibrosis of the 
right eye.

Other evidence includes a report of VA examination in June 
2000, showing a complaint of double vision; VA clinical 
records dated in September 2000, indicating that no 
detachment of the retina was visible and recommending 
referral to ophthalmology for a second opinion; a statement 
from the veteran's wife, received in December 2000, 
indicating that the eye doctor in 1977 recommended bedrest to 
help with the partially detached retinas and that the veteran 
was legally blind and not able to drive, prior to the macular 
degeneration setting in; and testimony of the veteran and his 
wife in August 2001.
  
In his testimony before the undersigned member of the Board 
in August 2001, the veteran indicated that he could see some 
out of his right eye at discharge from service, but that his 
vision was not clear.  He related that he was wearing a patch 
over his right eye to improve his left eye vision.  He 
indicated that the problem that he was having with his right 
eye was an extension of the head injury in service.  His wife 
described going to the eye doctor in Tuskegee with her 
husband and the doctor's showing her pictures of the 
veteran's eyeballs with holes, and indicating that the holes 
could have possibly come about from his accident in service.


B.  Legal Analysis

A Board decision is final with the exception that a veteran 
may later reopen a claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.  The question now 
presented is whether new and material evidence has 
been submitted since the Board's adverse 1979 decision, 
determining that the evidence did not present a new factual 
basis to warrant a grant of service connection for retinal 
detachment, to permit reopening of the veteran's claim.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 
1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a). 

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the decision of the Board in 1979, the medical 
evidence was lacking to support the conclusion that the 
veteran's eye disability was related to his injury in 
service, and there was no other basis to support an award of 
service connection.  The evidence added to the record after 
the 1979 decision of the Board includes 
a provisional diagnosis of post-traumatic diplopia; a 
continuity of symptomatology of complaints of double vision; 
and testimony to the effect that the veteran's eye doctor 
indicated that the holes in the veteran's eyeballs could have 
possibly come about from his accident in service.  This 
evidence by itself contributes a more complete picture to his 
claim and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of injury to the eyes.  38 C.F.R. 
§ 3.156(a).  Hence, the evidence is "new and material."

As new and material evidence has been submitted since the 
decision of the Board in 1979, the application to reopen the 
claim for service connection for residuals of injury to the 
eyes is granted.


ORDER

A 100 percent evaluation for chronic brain syndrome with 
headaches is granted, subject to the regulations applicable 
to the payment of monetary benefits.

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
residuals of injury to the eyes is granted.


REMAND

Testimony of the veteran and his wife at the hearing in 
August 2001 was to the effect that the veteran had been 
examined by an eye doctor in Tuskegee, Alabama.  In his 
notice of disagreement submitted in December 2000, the 
veteran states that his eye condition was also treated at the 
VA medical center in Tuskegee.  These records are not in the 
claims folder, and they could be relevant. Records of a 
"fluoresine examination" conducted by Dr. Jarrett at a VA 
facility in the late 1970's also are not in the claims 
folder.  The duty to assist the veteran in the development of 
facts pertinent to his claim for service connection includes 
obtaining all relevant records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990). 
The veteran should be notified of any deficiency in obtaining 
the records.

In reports of VA examinations in 1982, 1984, and 2000, the 
examiners recommended that an evaluation be given by 
Ophthalmology for an opinion as to whether or not the 
veteran's retinas were detached.  It is the judgment of the 
Board that such clarification from Ophthalmology is needed, 
as well as an opinion as to whether any current eye 
disability is related to the noted intracranial injury in 
service or to a service-connected disability, based upon 
evidence in the claims folder and examination of the veteran.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2001); see 38 C.F.R. 
§ 19.9 (2001).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for an eye disability since 
1975.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file, including records of eye treatment 
by private physicians in Tuskegee, 
Alabama; records of eye treatment at the 
VAMC in Tuskegee, Alabama; and records of 
Dr. Jarrett.  In seeking records the RO 
should comply with the requirements of 38 
U.S.C.A. § 5103A(b).

2.  The veteran should be scheduled for a 
VA ophthalmology examination to determine 
the nature and extent of any current eye 
disability, and to obtain an opinion as 
to the etiology of this condition.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of the 
veteran's eye disability, including 
whether it is at least as likely as not 
that this condition is related to an 
incident of service, with particular 
attention to the 1946 motorcycle 
incident.  The examiner should also give 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected chronic brain syndrome 
with headaches (or any other service-
connected disability) caused or increased 
the disability found in the veteran's 
eyes.  The examiner should support the 
opinions by discussing medical principles 
as applied to the specific evidence in 
the veteran's case.  In order to assist 
the examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the implementing regulations.  
If so, the RO should then review the 
veteran's claim for service connection 
for residuals of injury to the eyes. If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of the 
claim.  38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 


